Title: To George Washington from Major General Stirling, 29 December 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    My dear Sir
    Middle Brook [N.J.] Decemr 29th 1778
  
I wrote you yesterday by a return Express going to Genl Greene—I have Since received the N. York News papers down to the 24th which I now enclose with this, also a London paper of the 5th October, this paper Shews how the pulse beats in that kingdom, and it is Certain to me that they are in high Rumpas, Confusion & distraction.
I send your Excellency herewith Genl Maxwell’s Letters, by which you will find that Staten Island and the Continent are Joind, and by the Appearance of the Weather are like to Continue so for many day’s; it Affords us an oppertunity of Makeing a Stroke at the Troops on that Island, but I will not attempt it without your Approbation; They if Attacked Cannot as heretofore be Supported from New York, the Bay is too full of Ice; nor Can they for the same reason retreat; our retreat is Always secure, for our Bridge of Ice cannot be broken up by any Storm so Suddenly as to endanger it. least the Enemy should play us any bold Strokes in Surprize I have orderd a picket at Boonam Town & woodbridge with patroles to Amboy & Along the Shore of the Sound & the Raratan & have desired General Maxwell to keep up Guards at Raway &c. so as to Connect the line. I find there are many apprehensions for our hospitals at Brunswick but I have not the least doubt this Weather & Season will perfectly Secure them for the present. Col: Biddle is Come in from Monmouth and says forrage is Comeing in so plenty that we shall soon be able to Stop the Empressing of it, God Grant it, on every Account; but I shall be Glad to get rid of the Numerous Complaints I Have every Day from the farmers. I wish your Excellency and Mrs Washington all Happiness and am very Sincerely your faithfull friend &c. &c.

  Stirling,

